         Case 3:20-cv-00233-JWD-SDJ                   Document 18   06/11/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF LOUISIANA

BRIAN HUMPHREY,                                   *        CIVIL ACTION
on behalf of himself                              *
and all similarly situated individuals,           *        NUMBER: 3:20-cv-00233-JWD-SDJ
                                                  *
                                                  *
VERSUS                                            *
                                                  *        JUDGE JOHN W. DeGRAVELLES
                                                  *
JAMES LEBLANC                                     *        MAGISTRATE JUDGE
                                                  *        SCOTT JOHNSON


                                          STATUS REPORT

 A.     JURISDICTION

        What is the basis for the jurisdiction of the Court?

        The Court has original jurisdiction over Plaintiff’s federal claims pursuant to 28 U.S.C. §§

        1331 and 1343(a), and it has jurisdiction over Plaintiff’s state law claims pursuant to 28

        U.S.C. § 1367.


 B.      BRIEF EXPLANATION OF THE CASE

        1.      Plaintiff claims: Plaintiff claims that for years the Louisiana Department of Public

                Safety and Corrections (the “DOC”) has been unlawfully incarcerating thousands

                of persons who are sentenced to “time served” or an equivalent sentence for weeks

                or months past their release dates. Plaintiff claims that Defendant LeBlanc, the

                secretary of the DOC, has known about this practice for years but has been

                deliberately indifferent to it.


        2.      Defendant claims: Initially, Defendant maintains that this matter should not be

                                                       1
     Case 3:20-cv-00233-JWD-SDJ             Document 18       06/11/20 Page 2 of 11



            certified as a class action, as the requirements of FRCP 23 are not satisfied. A

            determination of whether the class certification requirements are satisfied must be

            decided before the matter can proceed to the merits. In addition, Defendant denies

            plaintiff’s claims and asserts that he was not deliberately indifferent to plaintiff’s

            constitutional rights.


C.   PENDING MOTIONS

     List any pending motion(s), the date filed, and the basis of the motion(s):

     There are no pending motions.

D.   ISSUES

     List the principal legal issues involved and indicate whether or not any of those issues are

     in dispute:

     •   Whether the DOC has custody of persons upon a sentence of imprisonment to the

         DOC.

     •   Whether the DOC is legally bound to release persons at the conclusion of their

         sentence.

     •   Whether the persons whom the DOC no longer has legal authority to imprison must

         remain imprisoned more than 48 hours while they wait for the DOC to calculate their

         sentence and prepare release papers.

     •   Whether the persons whom the DOC no longer has legal authority to imprison must

         remain imprisoned more than 48 hours while they wait for the DOC to receive the

         proper paperwork to calculate their sentence and prepare release papers.

     •   Whether it was unlawful for the DOC to incarcerate persons more than 48 hours past

         the time that it had legal authority to imprison them.
                                                 2
      Case 3:20-cv-00233-JWD-SDJ               Document 18       06/11/20 Page 3 of 11



               •   Whether Defendant LeBlanc is liable for failing to correct the DOC’s alleged

                   over-incarceration, given his knowledge of the DOC’s widespread practice of

                   over-incarceration.

      •   Whether Defendant’s actions in processing the release of persons from incarceration is

          reasonable, lawful or appropriate.

      •   Whether the requirements for class certification are satisfied in this case, and/or

          whether this matter should proceed as a class action.

      •   Whether any third parties are at fault in this matter, if any fault is found.

      •   Whether Defendant is entitled to qualified immunity.

E.   DAMAGES

      Separately, for each party who claims damages or an offset, set forth the computation of

      damages or the offset:

     1.     Plaintiff’s calculation of damages: Plaintiff’s injury arises from time that he spent

            wrongfully imprisoned, when he should have been free. Plaintiff alleges that the

            damages suffered by the putative class members arise from the substantially similar

            injury. Plaintiff seeks damages for the pain, suffering, and mental anguish caused

            by his wrongful incarceration, as well as damages arising from lost wages. Plaintiff

            has not yet computed these damages.


     2.     Defendant’s calculation of offset and/or plaintiff’s damages: Defendant asserts that

            there is currently insufficient information available to calculate damage available to

            any plaintiff or any putative class member, if any are appropriate. In any event,

            damages for plaintiff and each putative class member will be individualized and

            unique, and will require discovery to determine what damages are owed, if any.
                                              3
      Case 3:20-cv-00233-JWD-SDJ             Document 18        06/11/20 Page 4 of 11




     3.     Counterclaimant/cross claimant/third party’s calculation of damages: Not applicable.



F.    SERVICE:

      Identify any unresolved issues as to waiver or service of process, personal jurisdiction, or

      venue: Service on the Defendant has been completed

G.    DISCOVERY

      1.     Initial Disclosures:

             A.      Have the initial disclosures required under FRCP 26(a)(1) been completed?

                                      [ ] YES       X NO

             In accordance with Local Rule 26(b), the parties shall provide their initial

             disclosures to the opposing party no later than 7 days before the date of the

             scheduling conference, unless a party objects to initial disclosures during the FRCP

             26(f) conference and states the objection below.

             B.      Do any parties object to initial disclosures?

                                       [ ] YES      X NO

             For any party who answered yes, please explain your reasons for objecting.

      2.     Briefly describe any discovery that has been completed or is in progress: By

             plaintiff(s): Plaintiff intends to serve a subpoena before the June 25 conference

             upon the Department of Corrections to produce information from the DOC’s

             “CAJUN” computer system.

             By defendant(s): None

      3.     Please describe any protective orders or other limitations on discovery that may be


                                                4
         Case 3:20-cv-00233-JWD-SDJ                 Document 18     06/11/20 Page 5 of 11



                 required/sought during the course of discovery. (For example: are there any

                 confidential business records or medical records that will be sought? Will

                 information that is otherwise privileged be at issue?) Plaintiff does not anticipate

                 seeking a protective order. Depending on the type of discovery sought and

                 documents requested by plaintiff, Defendant may request a protective order in this

                 matter to protect confidential information.

         4.      Discovery from experts:
                 Identify the subject matter(s) as to which expert testimony will be offered:

                 By plaintiff(s): Plaintiffs are likely to offer testimony from experts in

                 corrections administration, as well as experts regarding damages arising

                 from over-incarceration.

                 By defendant(s): Defendant may retain experts to rebut opinions rendered

                 by plaintiff’s experts. Defendant proposes that the deadlines for class-

                 related expert disclosures be set initially, and Defendant will reserve the

                 right to conduct additional merits-based expert discovery after class

                 certification, if the class is certified.


 H.      PROPOSED SCHEDULING ORDER

 Plaintiff’s Position

       Plaintiff agrees with Defendant that class certification must occur before trial (as must all

discovery). Therefore Plaintiff agrees that it may be possible to brief class certification before all

discovery is complete. As the Supreme Court has explained, however, class certification analysis

frequently entails overlap with the merits of the plaintiff’s underlying claim.” Comcast Corp. v.

Behrend, 569 U.S. 27, 33-34 (2013) (quotation omitted). That certainly appears to be the case
                                                      5
         Case 3:20-cv-00233-JWD-SDJ              Document 18        06/11/20 Page 6 of 11



here. For example, Plaintiff does not allege that Secretary LeBlanc was personally aware of

Plaintiff’s particular over-incarceration; rather Plaintiff alleges that Defendant LeBlanc was

indifferent to of the rampant over-incarceration practiced by his agency, which included Plaintiff’s

over-incarceration (along with thousands of other people).

       Indeed Plaintiff's case will require discovery into the broad pattern and practice of

overdetention by the DOC even if class cert is denied. That flows from the fact that the Defendant,

Secretary LeBlanc, was not personally involved in Mr. Humphrey's overdetention. And so

Secretary LeBlanc's liability is will on the pattern and practice of delay within the DOC. As a

result, class and individual discovery in this case are likely effectively indistinguishable.

       In this light, Defendant’s assertion that he should be permitted to object before class

certification that certain discovery concerns only the merits, therefore, portends discovery disputes

that will consume the parties’ energy, and the Court’s. Thus if Defendant insists on this position, it

is Plaintiff’s position that any discovery after class certification that touches on class questions is

likewise inappropriate and should not be permitted.


 Defendant’s Position

         Because this matter is a proposed class action suit, the issue of class certification must be

 determined by the Court before a trial on the merits. Therefore, Defendant proposes that the Court

 only set deadlines through class certification briefing at the outset. Defendant reserves the right to

 conduct merits-based discovery and motion practice after the class certification hearing. While

 defendant recognizes that class and merits discovery may overlap, defendant reserves the right to

 object on the basis that any particular discovery request, which have not been served, may only

 implicate merit based issues that would not be proper prior to class certification.


                                                    6
        Case 3:20-cv-00233-JWD-SDJ            Document 18         06/11/20 Page 7 of 11



Event                                   Plaintiff                       Defendant

Parties exchange initial                June 18, 2020                   June 18, 2020
disclosures
ESI plan submitted to court             30 days after first             30 days after first
                                        document request is             document request is
                                        served on defendant             served on defendant
Last day to amend pleadings or          January 15, 2021                January 15, 2021
join parties
Plaintiff’s expert disclosures          January 15, 2021                March 16, 2021
relating to class certification
Defendant’s expert disclosures          February 15, 2021               April 16, 2021
relating to class certification
Plaintiff’s expert report deadline      March 1, 2021                   May 21, 2021
for class certification
Defendant’s expert report               April 1, 2021                   June 22, 2021
deadline for class certification
Plaintiff expert reply deadline         April 15, 2021

Class expert discovery deadline         May 1, 2021                     July 21, 2021

Plaintiff’s class certification         May 15, 2021                    August 22, 2021
motion
Defendant’s opposition to class         June 8, 2021                    September 20, 2021
certification motion
Plaintiff’s reply to class              June 15, 2021                   October 3, 2021
certification motion
Oral Argument on class                  (Court to set date)
certification
Non-expert discovery cutoff             (175 days before trial)
Plaintiff additional/supplemental       (150 days before trial)
expert witness disclosure
Defendant additional/supplemental       (125 days before trial)
expert witness disclosure
Last day for filing discovery motions   (110 days before trial)
Expert discovery cutoff                 (100 days before trial)
Last day for filing dispositive         (75 days before trial)
motions
Last day for filing motions in limine   (45 days before trial)
FRCP 26(a)(3) live and deposition       (30 days before trial)

                                                7
         Case 3:20-cv-00233-JWD-SDJ              Document 18       06/11/20 Page 8 of 11



witness list, exhibit list, and
proposed pretrial order
Final pretrial conference                 (20 days before trial)
Trial Date                                (to be set)



I.      TRIAL

        1.   Has a demand for trial by jury been made?

                                          X YES         [ ] NO

        2.      Estimate the number of days that trial will require.



J.      OTHER MATTERS

        Are there any specific problems the parties wish to address at the scheduling conference?

                                          X YES         [ ] NO

                i.       If the answer is yes, please explain: Plaintiff anticipates filing a motion for
                         class certification pursuant to Federal Rule of Civil Procedure 23 in
                         advance of briefing on summary judgment. Plaintiffs anticipate filing their
                         class certification motion on or before May 15, 2021.


                ii.      If the answer is no, do the parties want the court to cancel the scheduling

                         conference and to enter a scheduling order based on the deadlines set out

                         in this report? CHECK “NO” IF YOU HAVE NOT SUBMITTED

                         JOINT PROPOSED DEADLINES.

                                          [ ] YES       [X] NO

K.    SETTLEMENT

        1.      Please set forth what efforts, if any, the parties have made to settle this case to
                date.

                To date the parties have not held settlement discussions.
                                                  8
         Case 3:20-cv-00233-JWD-SDJ              Document 18        06/11/20 Page 9 of 11




         2.     Do the parties wish to have a settlement conference:

                                         [] YES         [ x ] NO

         If your answer is yes, at what stage of litigation would a settlement conference be most

         beneficial?


 L.      CONSENT TO JURISDICTION BY A MAGISTRATE JUDGE

       You have the right to waive your right to proceed before a United States District Judge

and may instead consent to proceed before a United States Magistrate Judge. Indicate whether,

at this time, all parties will agree, pursuant to 28 U.S.C. § 636(c), to have a Magistrate Judge

handle all the remaining pretrial aspects of this case and preside over a jury or bench trial, with

appeal lying to the United States Court of Appeals for the Fifth Circuit.

                All parties agree to jurisdiction by a Magistrate Judge of this court:

                                          [ ] YES       X NO

 If your response was “yes” to the preceding question, all attorneys and unrepresented

 parties should sign the attached form to indicate your consent.



 Report dated: June 11, 2021

  /s/ Mercedes Montagnes                                /s/ Andrew Blanchfield
  Mercedes Montagnes, La. Bar No. 33287                 Andrew Blanchfield
  Jamila Johnson, La. Bar No. 37953                     Chelsea Payne
  Nishi Kumar, La. Bar No. 37415                        Chris Jones
  The Promise of Justice Initiative                     Keogh, Cox & Wilson, Ltd.
  1024 Elysian Fields Avenue                            701 Main Street, Baton Rouge, LA 70802
  New Orleans, LA 70117                                 P 225 383 3796
  Telephone: (504) 529-5955                             ablanchfield@keoghcox.com
  Facsimile: (504) 595-8006
  Email: mmontagnes@defendla.org
                                                        Attorneys for Defendant

                                                    9
      Case 3:20-cv-00233-JWD-SDJ          Document 18   06/11/20 Page 10 of 11




/s/Sarah Grady
Sarah Grady (pro hac vice)
Stephen H. Weil (pro hac vice)
Michael Kanovitz (pro hac vice)
Loevy & Loevy
311 N. Aberdeen
Chicago, IL 60607
Telephone: (312) 243-5900
Facsimile: (312) 243-5902
Email: sarah@loevy.com

William Most, La. Bar No. 36914
David Lanser, La. Bar No. 37764
Sarah Chervinsky, La. Bar No. 33772
Law Office of William Most
201 St. Charles Avenue, Suite 114, #101
New Orleans, LA 70170
Telephone: (504) 509-5023
Email: williammost@gmail.com



Attorneys for Plaintiff




                                           10
         Case 3:20-cv-00233-JWD-SDJ                 Document 18         06/11/20 Page 11 of 11



                                       CERTIFICATE OF SERVICE
         I hereby certify that on June 11, 2020, a true and correct copy of the foregoing was filed
electronically. Notice of this filing was sent by operation of the Court’s ECF electronic filing system to all
parties indicated on the electronic filing receipt. Parties may access this filing through the Court’s electronic
filing system.

                                                           /s/ Sarah C. Grady
